Citation Nr: 1430227	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include bipolar disorder.

2. Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from May to August 1987 and active duty from February 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a psychiatric disability.

The issue of entitlement to service connection for bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 2010, the Board denied the Veteran's claim to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Evidence received since the March 2010 Board decision is neither cumulative nor redundant of the evidence of record at the time of the March 2010 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1. The March 2010 Board decision, which denied the Veteran's application to reopen a claim of entitlement to service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2002).
2. The evidence received subsequent to the March 2010 Board decision is new and material; and the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of service connection for a psychiatric disability was denied on the merits by a July 1992 rating decision.  The Veteran filed a claim to reopen his claim of service connection for a psychiatric disability in November 2007. It was denied by the RO in a rating decision dated in February 2008, and on appeal, it was denied by the Board in March 2010.  The Board determined that the evidence was new because it was not of record at the time of the July 1992 rating decision; however, the evidence was not material because it did not relate to an unestablished fact necessary to support the Veteran's claim of service connection.

Board decisions are final when issued, unless reconsideration is ordered.  38 C.F.R. § 20.1100 (2013).  The Veteran did not request reconsideration of the Board's decision, thus the March 2010 Board decision is final.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence on record at the time of the March 2010 Board decision consisted of private treatment records and testimony from the Veteran from an October 2009 Board videoconference hearing.

The evidence received since the March 2010 Board decision includes a March 2010 private evaluation and opinion indicating that the Veteran's bipolar disorder was exacerbate by military service and VA treatment records dated from January 1994 to July 1997.  

The Board finds that evidence received since the March 2010 Board decision, particularly the March 2010 private evaluation and opinion,  is new as it was not part of the record at the time of the previous Board decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim because it provides an indication that the Veteran's psychiatric disability may have been aggravated by military service.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability, to include bipolar disorder, is reopened, and to this extent, the appeal is granted.



REMAND

The Veteran contends that his bipolar disorder was aggravated by military service. 

In a March 2010 private medical opinion, the physician concluded that "in his professional opinion, the Veteran's bipolar symptoms were more likely than not present during his military service and in fact were most likely exacerbate by his military training and fear of being deployed overseas.  However, this statement does not address whether any increase in the bipolar disorder was due to the natural progression of the disability.  As such, the Veteran must be afforded a VA examination to determine the nature and etiology of his bipolar disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the March 2009 private examiner indicated that the Veteran has been receiving payment from the Social Security Administration (SSA) since approximately 1999.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for disability benefits, including the medical records relied upon concerning that claim.  If requested records cannot be obtained, inform the Veteran, tell him what efforts were made, and what further actions will be taken.  Efforts must continue until the records are obtained or it is reasonably certain the records do not exist or that further efforts would be futile.

2.  The Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine whether a current psychiatric disability was incurred or aggravated in service.  The claims folder must be reviewed by the examiner.  Thereafter, the examiner should opine:

(a)  Whether the Veteran's bipolar disorder was present at entry into service in February 1990.  If so, the examiner should provide an opinion as to whether the bipolar disorder underwent an underlying increase in severity beyond natural progression during service; and.

(b)  Whether any current psychiatric disorder had its onset in service or is otherwise the result of a disease or injury in service.

The examiner it so provide a rationale for any opinion provided.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  If the benefit sought remains denied, the Veteran and his representative should be furnished an SSOC and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


